Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites a ratio of aromatic to aliphatic polyamide as high as 1:0.1 (10:1). However, the maximum possible ratio based on the concentrations recited in claim 1, from which claim 7 depends, is 1:0.2 (50:10 or 5:1). Claim 7 therefore fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda (U.S. PG Pub. No. 2016/0369098).
In Example 10 of Table 3 (page 11), Yasuda discloses a composition comprising 39% of PAam4, which is made from monomers including isophthalic acid and terephthalic acid (paragraph 212), therefore meeting the limitations of the aromatic polyamide resin of claim 1, 26% by weight of PAam2 and 10% by weight of PAsc, which are aliphatic polyamides as described in paragraphs 212 and 214, leading to a total amount of aliphatic polyamide within the range recited in claim 1, 20% of glass fibers, meeting the limitations of the inorganic fillers of claim 1, and 5% of PEBA, which is a block copolymer of PA 12 and polytetramethylene glycol (paragraphs 215-216), where PA 12 blocks can be formed from laurolactam (paragraphs 170-171), meeting the limitations of the lactam reactant of claim 1. It is noted that while the PAam4 of Yasuda 
The PAam2 of Yasuda described in paragraph 212 comprises polyamide 11, as recited in claim 4. The glass fibers of Yasuda meet the limitations of the inorganic filler of claim 5. Example 10 of Yasuda comprises 39% by weight of the aromatic polyamide resin and 36% by weight of the aliphatic polyamide resin, leading to a ratio within the range recited in claim 7. The composition comprises 75% by weight of the polyamide resins in total, and 5% by weight of the polyetheresteramide resin, leading to a ratio of 15:1, within the range recited in claim 8. As the composition of Yasuda meets the compositional limitations of the claims, it is considered to possess the properties recited in claims 9-11. In paragraphs 112 and 200-209 Yasuda discloses preparing articles from the resin compositions of Yasuda, meeting the limitations of claim 12. 
In light of the above, claims 1, 4-5, and 7-12 are anticipated by Yasuda.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stoppelmann (U.S. PG Pub. No. 2015/0175803) in view of Nagai (U.S. PG Pub. No. 2011/0230602).
In paragraphs 10-32 Stoppelmann discloses a molding composition comprising 20 to 88% by weight of a composition (A) comprising 60 to 100% by weight of a thermoplastic composition (A1) which is preferably 50 to 95% by weight of aliphatic polyamide (A1_1) and 5 to 50% by weight of partially aromatic polyamide (A1_2), and 0 to 40% by weight of a mixture (A2) including 0 to 40% by weight of a thermoplastic other than (A1), leading to a concentration of 0 to 16% of the thermoplastic other than (A1) relative to the composition (A). In paragraph 33 Stoppelmann discloses that the thermoplastic other than (A1) can be a polyetheresteramide. The composition of Stoppelmann further comprises various fillers (paragraphs 17-21).
In paragraph 83 Stoppelmann discloses that the partially aromatic polyamide can be various aromatic polyamides prepared from either aromatic dicarboxylic acid and aliphatic diamine (6I/6T, 10I/10T), or aliphatic dicarboxylic acid and aromatic diamine (the MXD6 segments of MXD6/MXDI), meeting the limitations of claims 2-3. It is noted that the discussion on page 5 lines 6-10 of the specification as well as claims 2-3 indicates that the aromatic polyamide can be a partially aromatic polyamide where either the diamine or dicarboxylic acid reactant is aliphatic. In paragraph 82 Stoppelmann discloses that the aliphatic polyamides can be various polyamides recited in claim 4. In paragraph 117 Stoppelmann discloses that the composition can comprise glass fibers, as recited in claim 5. In paragraph 131 Stoppelmann discloses that the composition can comprise additional fillers recited in claim 5. 

i) Stoppelmann does not disclose the specific polyetheresteramides of claims 1 and 6.
ii) Stoppelmann does not disclose compositions comprising the components in amounts within the ranges recited in claim 1. 
With respect to i), in paragraphs 1 and 24-26 Nagai discloses a resin composition for preparing molded articles, which can comprise a polyetheresteramide resin. In paragraph 91 Nagai discloses that the polyetheresteramide resin comprises 15 to 90% by weight of a polyamide unit and 10 to 85% by weight of a polyalkylene glycol unit, within the ranges recited in claim 1. In paragraph 92 Nagai discloses that the polyamide unit can be prepared from a lactam, an aminocarboxylic acid, or a dicarboxylic acid and diamine, as recited in claim 1. In paragraph 100 Nagai discloses that the polyetheresteramide resin has a weight-average molecular weight of 500 to 100,000, preferably 1,000 to 50,000, encompassing and overlapping the range recited in claim 6. 
It would have been obvious to one of ordinary skill in the art to use the polyetheresteramide resin of Nagai as the polyetheresteramide in the composition of Stoppelmann, since Nagai discloses that it is a suitable polyetheresteramide for use in the resin composition used to prepare a molded article.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 1-8 and 12 are rendered obvious by Stoppelmann and Nagai. Additionally, since the compositions of Stoppelmann and Nagai meet the compositional limitations of the claims, including aliphatic and aromatic polyamides meeting the limitations of the more specific polyamides recited in the dependent claims, they are considered to possess the properties recited in claims 9-11, rendering those claims obvious as well. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stoppelmann in view of Nagai as applied to claims 13-14 above, and further in view of Chen (U.S. PG Pub. No. 2018/0147761).
The discussion of Stoppelmann and Nagai in paragraph 11 above is incorporated here by reference. Stoppelmann and Nagai disclose an article meeting the limitations of claim 12. In paragraph 135 Stoppelmann discloses that the article can be a housing or 
	In paragraph 29 Chen discloses a mobile phone case comprising a toughened glass layer for protecting the front or back of a mobile phone, and a plastic frame for protecting the sides of the mobile phone, where the glass and plastic parts adjoin each other, meeting the limitations of claim 13 where the mobile phone case is an electronic device housing, the toughened glass layer is the glass frame, and the plastic frame is the plastic member. The use of the molded plastic article of Stoppelmann and Nagai as the plastic frame in the mobile phone case of Chen therefore meets the limitations of claim 13. 
	It would have been obvious to one of ordinary skill in the art to use the molded plastic article of Stoppelmann and Nagai as the plastic frame in the mobile phone case of Chen, since Stoppelmann and Nagai teach that the molded plastic article can be a housing part for an electronic device, and Chen teaches a housing for an electronic device which advantageously comprises a glass frame and plastic part adjoining each other.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stoppelmann in view of Nagai as applied to claims 13-14 above, and further in view of Kori (U.S. Pat. No. 8,259,452).
The discussion of Stoppelmann and Nagai in paragraph 11 above is incorporated here by reference. Stoppelmann and Nagai disclose an article meeting the limitations of claim 12. In paragraph 135 Stoppelmann discloses that the article can be a housing or 
In column 2 lines 1-11 Kori discloses a housing for an electronic device having two flat cabinets joined to each other. In column 3 lines 15-21 Kori discloses that the cabinets are made of polycarbonate, as recited in claim 14, and a polyamide MXD6 composite molding material, where “composite molding material” implies that the polyamide molding material can comprise additional components, such as in the polyamide composition of Stoppelmann and Nagai. The cross-sectional view in Figure 4 of Kori indicates that the polyamide-based cabinet 21 adjoins at least one surface of the polycarbonate resin frame 22, meeting the limitations of claim 14. The use of the polyamide-based molded article of Stoppelmann and Nagai as the polyamide-based cabinet in the housing of Kori therefore meets the limitations of claim 14.
It would have been obvious to one of ordinary skill in the art to use the molded article of Stoppelmann and Nagai in the housing of Kori, since Kori discloses that electronic device housings can comprise a polyamide-based member coupled to a polycarbonate-based member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771